Exhibit 4.5 SECURITY AGREEMENT This Security Agreement (the "Security Agreement"), dated as of July 31, 2009, is by and between (i) AdMax Media, Inc., a Nevada corporation (the "Debtor"), and (ii) Agile Opportunity Fund, LLC, a Nevada limited liability company (the "Secured Party"). Background 1. Lenco Mobile, Inc., the parent of Debtor, (the "Parent") issued the Secured Party a Secured Convertible Promissory Note (the "Note") in the principal amount of $718,500, pursuant to a Securities Purchase and Restructuring Agreement among the Parent, the Secured Party and the other parties signatory thereto dated of even date herewith (the "Securities Purchase Agreement").Capitalized terms used herein and not otherwise defined herein shall have the meanings specified in the Securities Purchase Agreement. 2. To induce the Secured Party to enter into the Securities Purchase Agreement, the Debtor has agreed to provide the Secured Party with a first priority security interest in the Collateral (as hereinafter defined). Now, therefore, in consideration of the promises and the mutual covenants and agreements herein set forth, and in order to induce the Secured Party to purchase the Note, the Debtor hereby agrees with the Secured Party as follows: Section 1.Grant of Security Interest.The Debtor hereby grants to the Secured Party, on the terms and conditions hereinafter set forth, a first priority lien and security interest in the collateral hereinafter identified (the "Collateral"). Section 2.Collateral.The Collateral is all tangible and intangible assets of the Debtor of whatever kind and nature (including, without limitation, all intellectual property of whatever kind or nature of the Debtor including patents, trademarks, tradenames, copyrights and all other intellectual property and any applications or registrations therefore, accounts, chattel paper, commercial tort claims, documents, equipment, farm products, general intangibles, instruments, inventory, investment property, and the equity of all of Debtor's subsidiaries), in each case whether now owned or hereafter acquired and wherever located, and all proceeds thereof, together with all proceeds, products, replacements and renewals thereof. Section 3.Representations and Warranties; Covenants.The Debtor hereby represents, warrants and covenants as follows: (a) The Debtor has title to the Collateral free from any lien, security interest, encumbrance or claim. (b) The Debtor will maintain the Collateral so as to preserve its value subject to wear and tear in the ordinary course. -1- (c) The Debtor is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada. (d) The Debtor will pay when due all existing or future charges, liens, or encumbrances on the Collateral, and will pay when due all taxes and assessments now or hereafter imposed or affecting the Collateral unless such taxes or assessments are diligently contested by the Debtor in good faith and reasonable reserves are established therefor. (e) All information with respect to the Note and the Collateral and account debtors set forth in any schedule, certificate or other writing at any time heretofore or hereafter furnished by the Debtor to the Secured Party, and all other written information heretofore or hereafter furnished by the Debtor to the Secured Party, is or will be true and correct in all material respects, as of the date furnished. (f) As soon as practicable following the date of execution of this Security Agreement and in any event within five (5) business days of such date, the Secured Party will prepare, execute and file with the Secretary of State in the State of Nevada, a UCC-1 Financing Statement covering the Collateral, naming the Secured Party as Secured Party thereunder. (g) The Debtor will keep its records concerning the Collateral at its address shown in Section 2(b) of the Perfection Certification.Such records will be of such character as to enable the Secured Party or their representatives to determine at any time the status thereof, and the Debtor will not, unless the Secured Party shall otherwise consent in writing, maintain any such record at any other address. (h) The Debtor will furnish the Secured Party information on a quarterly basis concerning the Debtor, the Note and the Collateral as the Secured Party may at any time reasonably request. (i) The Debtor will permit the Secured Party and its representatives at any reasonable time during normal business hours and on five (5) day prior written notice to inspect and audit any and all of the Collateral and all records and all other papers in possession of the Debtor pertaining to the Note and the Collateral and will, on the written request of the Secured Party, deliver to the Secured Party all such records and papers for the purpose of enabling the Secured Party to inspect and audit.Any of the Debtor's records delivered to the Secured Party shall be returned to the Debtor as soon as the Secured Party shall have completed its inspection, audit and/or copying thereof. The Secured Party covenants and agrees to keep and hold all records and all other papers in possession of the Debtor pertaining to the Note and the Collateral confidential and shall not copy,reproduce or disclose the same to any third party without the prior written consent of the Debtor. -2- (j) The Debtor has set forth on Schedule 3(j) a schedule identifying the material assets that comprise the Collateral subject to the security interest of this Security Agreement as of the date hereof. (k) If and when so requested by the Secured Party, the Debtor will stamp on the records of the Debtor concerning the Collateral a notation, in a form reasonably satisfactory to the Secured Party, of the security interest of the Secured Party under this Security Agreement. Section 4.Disposition of Collateral in Ordinary Course.Debtor shall not sell, transfer, assign, convey, license, grant any right to use or otherwise dispose of any Collateralexcept in the ordinary course of business, without the prior written consent of the Secured Party. Section 5.Secured Party May Perform.Upon the occurrence and continuation of an "Event of Default" under the Note, at the option of the Secured Party the Secured Party may discharge taxes, liens or security interests, or other encumbrances at any time hereafter levied or placed on the Collateral; may pay for insurance required to be maintained on the Collateral pursuant to Section 3; and may pay for the maintenance and preservation of the Collateral.The Debtor agrees to reimburse the Secured Party on demand for any payment made, or any expense incurred, by the Secured Party pursuant to the foregoing authorization.Until the occurrence and continuation of an Event of Default, the Debtor may have possession of the Collateral and use it in any lawful manner not inconsistent with this the Security Agreement. Section 6.Obligations Secured; Certain Remedies.This Security Agreement secures the payment and performance of all obligations of the Parent to the Secured Party under the Note and the other Loan Documents executed in connection therewith, whether now existing or hereafter arising and whether for principal, interest, costs, fees or otherwise (collectively, the "Obligations").Upon the occurrence and continuation of an Event of Default under the Note and/or the other Loan Documents, the Secured Party may declare all obligations secured hereby immediately due and payable and may exercise the remedies of a secured party under the Uniform Commercial Code.Without limiting the foregoing, the Secured Party may require the Debtor to assemble the Collateral and make it available to the Secured Party at a place to be designated by the Secured Party which is reasonably convenient to both parties or to execute appropriate documents of assignment, transfer and conveyance, in each case, in order to permit the Secured Party to take possession of and title to the Collateral.Unless the Collateral is perishable or threatens to decline rapidly in value or is of a type customarily sold on a recognized market, the Secured Party will give the Debtor reasonable notice of the time and place of any public sale thereof or of the time after which any private sale or any other intended disposition thereof is to be made.The requirements of reasonable notice shall be met if such notice is mailed to the
